                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


VASHONDA FOSTER,                                       2:18-CV-12340-TGB

                    Plaintiff,


       vs.

AFNI, INC.,

                    Defendant.


                                   JUDGMENT

   In accordance with the opinion and order issued on this date, granting Defendant’s

Motion for Summary Judgment, and denying Plaintiff’s Motion for Partial Summary

Judgment;

   It is ORDERED AND ADJUDGED that the case be DISMISSED WITH

PREJUDICE.

      Dated at Detroit, Michigan: March 31, 2020



                                             DAVID J. WEAVER
                                             CLERK OF THE COURT


                                             s/A. Chubb
                                             Case Manager and Deputy Clerk

APPROVED:
s/Terrence G. Berg
HON. TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE
